Case 4:20-cv-00321 Document 17-4 Filed on 06/10/20 in TXSD Page 1 of 2




                       EXHIBIT 3
      Case
       Case4:20-cv-00321
            4:20-cv-00321 Document
                           Document17-4 Filedon
                                    14 Filed  on04/17/20
                                                 06/10/20ininTXSD
                                                              TXSD Page
                                                                    Page12ofof12
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         April 17, 2020
                           UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

DAN BUNKERING (AMERICA) INC.,                     §
                                                  §
         Plaintiff,                               §
VS.                                               § CIVIL ACTION NO. 4:20-CV-0321
                                                  §
SWIBER OFFSHORE MEXICO, et al,                    §
                                                  §
         Defendants.                              §

                                         ENTRY OF DEFAULT

        Plaintiff Dan Bunkering (America) Inc. requested that default be entered against Defendant

Ranger Offshore, Inc. From the record and the Court’s file in this action, Defendant Ranger

Offshore, Inc. has failed to appear, plead, or otherwise defend this action.

        Thus, pursuant to Fed. R. Civ. P. 55(a)(1), default is entered against Defendant Ranger

Offshore, Inc. only. This Entry of Default does not affect any other Defendants.


        Dated on this the 17th day of April, 2020.


                                              UNITED STATES DISTRICT CLERK
                                              SOUTHERN DISTRICT OF TEXAS


                                              By: _______________________________
                                                     Deputy Clerk§
